IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                     AT KNOXVILLE             FILED
                              NOVEMBER 1997 SESSION
                                                               January 6, 1998

                                                              Cecil Crowson, Jr.
                                                              Appellate C ourt Clerk

STATE OF TENNESSEE,         )
                            )
                APPELLEE,   )
                            )                No. 03-C-01-9612-CR-00478
                            )
                            )                Hamblen County
v.                          )
                            )                James E. Beckner, Judge
                            )
                            )                (Theft)
CHARLES DANA WOODRUFF, ALSO )
KNOW AS VICTOR W ALKER,     )
                            )
               APPELLANT.   )



FOR THE APPELLANT:                           FOR THE APPELLEE:

D. Clifton Barnes                            John Knox Walkup
Office of the District Public Defender       Attorney General & Reporter
1609 College Park Drive                      500 Charlotte Avenue
Morristown, TN 37813-1618                    Nashville, TN 37243-0497

Laura D. Perry                               Timothy F. Behan
Attorney at Law                              Assistant Attorney General
503 North Jackson Street                     450 James Robertson Parkway
Morristown, TN 37814                         Nashville, TN 37243-0493

                                             C. Berkley Bell
                                             District Attorney General
                                             113-J W. Church Street
                                             Greeneville, TN 37745

                                             John F. Dugger, Jr.
                                             Assistant District Attorney General
                                             Hamblen County Justice Center
                                             510 Allison Street
                                             Morristown, TN 37814




OPINION FILED: _________________________________


AFFIRMED PURSUANT TO RULE 20


Joe B. Jones, Presiding Judge
                                     OPINION


       The appellant, Charles Dana Woodruff, also known as Victor Walker (defendant),

was convicted of theft in excess of $60,000, a Class B felony, and theft in excess of

$10,000, a Class C felony, by a jury of his peers. The trial court found that the defendant

was a standard offender and imposed the following Range I sentences: (a) a fine of

$25,000 and confinement for twelve (12) years in the Department of Correction for theft in

excess of $60,000, and (b) a fine of $10,000 and confinement for six (6) years in the

Department of Correction for theft in excess of $10,000. The sentences are to be served

consecutively for an effective sentence of eighteen (18) years. In this court, the defendant

presents five issues for review. He contends (a) the evidence is insufficient, as a matter

of law, to support his conviction for theft in excess of $60,000; (b) the evidence is

insufficient, as a matter of law, to support his conviction for theft in excess of $10,000; (c)

he, an African-American, was tried by an all white jury, thus denying him a fair jury trial by

his peers; (d) it was improper for the prospective jurors to hear a prospective juror say if

he was found guilty, he should receive the maximum sentence allowable by law; and (e)

the sentences imposed by the trial court are excessive. After a thorough review of the

record, the briefs submitted by the parties, and the law governing the issues presented for

review, it is the opinion of this court that the judgment of the trial court is affirmed pursuant

to Rule 20, Tennessee Court of Criminal Appeals.

       The evidence in the record is clearly sufficient to support a finding by a rational trier

of fact that the defendant was guilty of both offenses beyond a reasonable doubt. Tenn.

R. App. P. 13(e).

       There is no evidence contained in the record to establish a factual basis that the

defendant was tried by an all white jury. Tenn. R. App. P. 24(b). Moreover, there are no

references to the record or authorities cited in support of this issue. Tenn. R. App. P.

27(a)(7); Tenn. Ct. Crim. App. R. 10(b).

       The statement made by the prospective juror was in response to a question

propounded by defense counsel. There was no request for a curative instruction, an

objection, or a motion for a mistrial immediately following the prospective juror making the


                                               2
statement in question. Thus, this issue has been waived.

       The issue addressing the excessive nature of the sentences does not contain

references to the record or the citation of authorities in support of this issue. Tenn. R. App.

P. 27(a)(7); Tenn. Ct. Crim. App. R. 10(b).




                                    _____________________________________________
                                          JOE B. JONES, PRESIDING JUDGE



CONCUR:



______________________________________
       PAUL G. SUMMERS, JUDGE



______________________________________
       CURWOOD WITT, JUDGE




                                              3